Case 1:18-cv-06903-AJN Document 57 Filed 05/26/19 Page 1 of 2

   

. \

\ DEMOCRACY
) FORWARD

 

 

 

Oral argument is adjouriied to” june ]
May 26, 2019 3, 2019 at 2:00 p.m.

SO ORDERED.
VIA ECF

 

 

 

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

 

Re: — Letter Motion for Continuance of Forthcoming Hearing
Natural Resources Defense Council, et al. v. Zinke, et al., 18-cv-6903 (AJN)

Dear Judge Nathan:

I am counsel for Plaintiffs in the above-referenced matter, which challenges the
Department of the Interior’s creation and maintenance of the International Wildlife Conservation
Council. On May 23, 2019, the Court scheduled oral argument on Defendants’ Motion to
Dismiss for May 30, 2019. Plaintiffs respectfully request that the Court continue that hearing
until at least June 3, 2019 due to the theft of counsel’s personal belongings.

On May 25, 2019, the undersigned departed from Washington, D.C. to Zion National
Park, via Las Vegas, Nevada. There, thieves forced entry into counsel’s rental car and removed
all of counsel’s belongings and those of his travel companions, including counsel’s laptop and
other materials necessary to prepare for the May 30 hearing.

The undersigned, who had planned to appear at the argument, will not return to
Washington, D.C. until the evening of May 28, 2019, and cannot access case-related material
until that time. Plaintiffs’ other counsel of record is out of the country and will not return until
the week of June 10, 2019,

Accordingly, Plaintiffs respectfully request that the Court continue the May 30, 2019
hearing on Defendants’ motion to dismiss until a date after June 2, 2019 that is available to the
Court and the parties. (The undersigned further notes that he would be unavailable June 7, 2019
and June 11, 2019, due to additional, previously-planned travel.)

On May 25, 2019, counsel for Plaintiffs contacted counsel for Defendants regarding this
motion; Defendants have not yet responded to Plaintiffs’ communications.

Plaintiffs regret any inconvenience to the Court and counsel for Defendants.

j
!
{
‘i
ii

hs,
hee

tet

“Wa. 2 8 mia.

a

 
Case 1:18-cv-06903-AJN Document 57 Filed 05/26/19 Page 2 of 2

Respectfully submitted,

/s/ Travis J. Annatoyn

Travis J. Annatoyn (pro hac vice)
Democracy Forward Foundation
P.O. Box 34553

Washington, D.C. 20043

(202) 448-9090
tannatoyn@democracyforward.org

Counsel for Plaintiffs

 
